Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 6 and 13  
They recites the limitation "an upper and lower cross-bar linkage length of each cross-bar linkage".  There is insufficient antecedent basis for this limitation in the claim, as no cross-bar linkage is recited in any claim from which it depends. 
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 15-20   
The scope of the phrase “the device-retainer formation being attachable to an interface mechanism, the interface mechanism and the device-retainer formation together for attaching the cuboidal device to a support structure” is unclear, noting that it is unclear whether the claim structurally or merely functionally recites the interface mechanism, and if the interface mechanism is only functionally recited, it is unclear whether the phrase structurally requires 
The remainder of this office action is based on the invention as best understood by Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2016/0183667 to MacColl (MacColl). MacColl discloses:
With Respect to Claim 1  
A universal armband assembly for retaining a mobile communications device in adjacency to a user's aim, the universal armband assembly comprising: an armband (30), the armband comprising a band-to-retainer interface portion (portion of 30 attached to 22/20) and 
With Respect to Claim 2  
The universal armband assembly of claim 1 wherein the device-retainer formation comprises a series of corner-retention harnesses, the series of corner-retention harnesses 
With Respect to Claim 8  
An armband assembly for retaining an electronic device in adjacency to a user's arm, the armband assembly comprising: 18an armband (30), the armband comprising a band-to-retainer interface portion (portion of 30 attached to 22/20) and a strap portion (portion of 30 having 31 and 33), the band-to-retainer interface portion comprising an outer interface portion end (end having 32), the strap portion extending from the band-to-retainer interface portion in a direction opposite the outer interface portion end; and 5a device-retainer formation (20), the device-retainer formation being formed from a resilient unibody material construction (resilient materials are disclosed, as is it being stretchable/resilient, and it is injection molded in a two part mold and shown as a monolithic/unibody construction), the device-retainer formation being attached to the band-to-retainer interface portion (see e.g. FIG. 2), the device-retainer formation being configured to define a relaxed, interior volume and being actuable to define an actuated, interior volume (i.e. it is stretchable in use to fit the device), the actuated, interior volume for receiving the electronic device, restorative 10forces of the resilient unibody material construction for retaining the electronic device within the actuated, interior volume; the armband being configured to encircle the user's arm for retaining the device- retainer formation in adjacency to the user's arm, the device-retainer formation for retaining the 
With Respect to Claim 9  
The armband assembly of claim 8 wherein the device-retainer formation comprises a series of corner-retention harnesses, the series of corner-retention harnesses comprising a pair of upper corner-retention harnesses and a pair of lower corner-retention harnesses, 20the pair of upper corner-retention harnesses extending opposite the pair of lower corner- retention harnesses relative to a transverse plane, the pairs of upper and lower corner- 19retention harnesses being actuable away from the transverse plane for receiving the electronic device lengthwise therebetween (FIGS. 2-5, and it is stretchable/actuable as claimed).  
With Respect to Claim 15  
A device-retainer formation for retaining a cuboidal device, the device-retainer formation 15being formed from a resilient unibody material construction (resilient materials are disclosed, as is it being stretchable/resilient, and it is injection molded in a two part mold and shown as a monolithic/unibody construction) and configured to define a relaxed, truncated cuboidal interior volume (see e.g. FIGS. 2-5), the device-retainer formation being actuable to define an actuated, truncated cuboidal interior volume, the actuated, truncated cuboidal interior volume for receiving the cuboidal device (see e.g. FIG. 6), restorative forces of the resilient unibody material construction for retaining the cuboidal device as received within the 20actuated, truncated cuboidal interior volume, the device-retainer formation being attachable to an interface mechanism (noting 30 or the area of 30 it attaches to), the interface mechanism 
With Respect to Claim 16  
The device-retainer formation of claim 15 comprising a series of corner-retention harnesses, the series of corner-retention harnesses comprising a pair of upper corner- retention harnesses and a pair of lower corner-retention harnesses, the pair of upper 5corner-retention harnesses extending opposite the pair of lower corner-retention harnesses relative to a transverse plane, the pairs of upper and lower corner-retention harnesses being actuable away from the transverse plane for receiving the cuboidal device therebetween (see e.g. FIGS. 2-5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, 10, 12-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2016/0183667 to MacColl (MacColl) as applied to claim 2/9/16 above, and further in view of U.S. Patent Publication #2013/0213838 to Tsai (Tsai) or Tsai and U.S. Patent Publication #2013/0026324 to Fischer (Fischer).
With Respect to Claim 3  
The universal armband assembly of claim 2 wherein each corner-retention harness 10comprises opposed curved portions (noting curved sides of 25, see e.g. FIGS. 3-5) and a cross-bar portion (27), the curved portions extending in first and second dimensions (i.e. a first horizontal dimension in the plane of 22 and a second vertical dimension orthogonal to 27), the cross-bar portion extending in a third dimension (i.e. a third vertical dimension parallel to the opposing cross-bar) orthogonal to the first and second dimensions when the device-retainer formation is in a relaxed configuration defining the relaxed, truncated cuboidal interior volume; but the curved portions are not disclosed as being U-shaped.  
However, Tsai discloses forming similar structures for engaging the corners of a mobile device including a u-shaped portion (noting U-shaped sides of 38, see FIGS. 6 and 10-11 showing the U-shape); Fischer discloses forming similar structures (90) for engaging the corners of a mobile device wherein the structures include flat portions more clearly extending in planar dimensions.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Tsai, to form each corner-retention harness with a greater curvature/extending further downward along the corner of the device/in a U-shape, in order to provide a stronger connection to smaller devices which are closure in size/shape to the relaxed configuration, to provide a larger area for encompassing larger devices without taking up more space on the armband and while maintaining a low profile (i.e. this modification enlarges the opening and makes a larger loop while not modifying the overall dimensions of the structure/volume), and/or as doing so constitutes at most a mere change in shape which does 
	Alternately, to the degree that MacColl and Tsai disclose substantially curved structures and it could be argued that they do not extend in dimensions as claimed (although Examiner maintains that both do so at least to the extent claimed), it would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Fischer, to replace the curved sections with straighter sections, in order to more closely conform to the shape of/better secure a device that is closer in size to the relaxed cuboidal volume, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art.
With Respect to Claim 5  
The universal armband assembly of claim 3 wherein the U-shaped portions of the series of corner-retention harnesses render the device-retainer formation octagonal in plan view (see FIG. 2, noting the octoganal central shape of 22 and the corresponding octagonal exterior shape of the device excluding the corner-retention portions) thereby providing a series of corner-receiving truncations, the corner-receiving truncations for receiving a series of corners of the cuboidal mobile communications 5device.  
With Respect to Claim 6  
The universal armband assembly of claim 5 but does not disclose wherein the device-retainer formation is regularly octagonal, a least linear distance between the upper cross-bar portions and the lower cross-bar portions being equal to an upper and lower cross-bar linkage 
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to modify the shape to be a regular octagon, in order to better adapt the structure to secure a more square shaped device, to enhance aesthetic appeal, and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04). 
With Respect to Claim 10  
The armband assembly of claim 9 wherein each corner-retention harness comprises 5opposed U-shaped portions and a cross-bar portion, the U-shaped portions extending in first and second dimensions, the cross-bar portion extending in a third dimension orthogonal to the first and second dimensions when the device-retainer formation is in a relaxed configuration defining the relaxed, interior volume (per Tsai or Tsai and Fischer).  
With Respect to Claim 12  
The armband assembly of claim 10 wherein the U-shaped portions of the series of corner- retention harnesses render the device-retainer formation octagonal (see FIG. 2, noting the octoganal central shape of 22 and the corresponding octagonal exterior shape of the device excluding the corner-retention portions) in plan view thereby providing a series of corner-receiving truncations, the corner-receiving truncations for 20receiving a series of corners of the electronic device (see e.g. FIG. 6).  
With Respect to Claim 13  

With Respect to Claim 17  
10		
The device-retainer formation of claim 16 wherein each corner-retention harness comprises opposed U-shaped portions and a cross-bar portion, the U-shaped portions extending in first and second dimensions, the cross-bar portion extending in a third dimension orthogonal to the first and second dimensions when the device-retainer formation is in a relaxed configuration defining the relaxed, truncated cuboidal interior 15volume (per Tsai or Tsai and Fischer).  
With Respect to Claim 19  
The device-retainer formation of claim 17 wherein the U-shaped portions of the series of corner-retention harnesses render the device-retainer formation octagonal in plan view (see octagonal shape of interior and also corresponding octagonal exterior shape of 22 without the corner retainers) thereby providing a series of corner-receiving truncations, the corner-receiving 5truncations for receiving a series of corners of the cuboidal device (see e.g. FIG. 6).  
Allowable Subject Matter
Claims 4, 7, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734